(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      CANIGLIA v. STROM ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIRST CIRCUIT

      No. 20–157.      Argued March 24, 2021—Decided May 17, 2021
During an argument with his wife, petitioner Edward Caniglia placed a
 handgun on the dining room table and asked his wife to “shoot [him]
 and get it over with.” His wife instead left the home and spent the
 night at a hotel. The next morning, she was unable to reach her hus-
 band by phone, so she called the police to request a welfare check. The
 responding officers accompanied Caniglia’s wife to the home, where
 they encountered Caniglia on the porch. The officers called an ambu-
 lance based on the belief that Caniglia posed a risk to himself or others.
 Caniglia agreed to go to the hospital for a psychiatric evaluation on the
 condition that the officers not confiscate his firearms. But once
 Caniglia left, the officers located and seized his weapons. Caniglia
 sued, claiming that the officers had entered his home and seized him
 and his firearms without a warrant in violation of the Fourth Amend-
 ment. The District Court granted summary judgment to the officers.
 The First Circuit affirmed, extrapolating from the Court’s decision in
 Cady v. Dombrowski, 413 U. S. 433, a theory that the officers’ removal
 of Caniglia and his firearms from his home was justified by a “commu-
 nity caretaking exception” to the warrant requirement.
Held: Neither the holding nor logic of Cady justifies such warrantless
 searches and seizures in the home. Cady held that a warrantless
 search of an impounded vehicle for an unsecured firearm did not vio-
 late the Fourth Amendment. In reaching this conclusion, the Court
 noted that the officers who patrol the “public highways” are often
 called to discharge noncriminal “community caretaking functions,”
 such as responding to disabled vehicles or investigating accidents. 413
 U. S., at 441. But searches of vehicles and homes are constitutionally
 different, as the Cady opinion repeatedly stressed. Id., at 439, 440–
 442. The very core of the Fourth Amendment’s guarantee is the right
2                          CANIGLIA v. STROM

                                  Syllabus

    of a person to retreat into his or her home and “there be free from un-
    reasonable governmental intrusion.” Florida v. Jardines, 569 U. S. 1,
    6. A recognition of the existence of “community caretaking” tasks, like
    rendering aid to motorists in disabled vehicles, is not an open-ended
    license to perform them anywhere. Pp. 3–4.
953 F. 3d 112, vacated and remanded.

  THOMAS, J., delivered the opinion for a unanimous Court. ROBERTS,
C. J., filed a concurring opinion, in which BREYER, J., joined. ALITO, J.,
and KAVANAUGH, J., filed concurring opinions.
                        Cite as: 593 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–157
                                    _________________


          EDWARD A. CANIGLIA, PETITIONER v.
              ROBERT F. STROM, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                                  [May 17, 2021]

  JUSTICE THOMAS delivered the opinion of the Court.
  Decades ago, this Court held that a warrantless search of
an impounded vehicle for an unsecured firearm did not vio-
late the Fourth Amendment. Cady v. Dombrowski, 413
U. S. 433 (1973). In reaching this conclusion, the Court ob-
served that police officers who patrol the “public highways”
are often called to discharge noncriminal “community care-
taking functions,” such as responding to disabled vehicles
or investigating accidents. Id., at 441. The question today
is whether Cady’s acknowledgment of these “caretaking”
duties creates a standalone doctrine that justifies warrant-
less searches and seizures in the home. It does not.
                               I
  During an argument with his wife at their Rhode Island
home, Edward Caniglia (petitioner) retrieved a handgun
from the bedroom, put it on the dining room table, and
asked his wife to “shoot [him] now and get it over with.” She
declined, and instead left to spend the night at a hotel. The
next morning, when petitioner’s wife discovered that she
could not reach him by telephone, she called the police (re-
spondents) to request a welfare check.
2                    CANIGLIA v. STROM

                      Opinion of the Court

   Respondents accompanied petitioner’s wife to the home,
where they encountered petitioner on the porch. Petitioner
spoke with respondents and confirmed his wife’s account of
the argument, but denied that he was suicidal. Respond-
ents, however, thought that petitioner posed a risk to him-
self or others. They called an ambulance, and petitioner
agreed to go to the hospital for a psychiatric evaluation—
but only after respondents allegedly promised not to confis-
cate his firearms. Once the ambulance had taken petitioner
away, however, respondents seized the weapons. Guided
by petitioner’s wife—whom they allegedly misinformed
about his wishes—respondents entered the home and took
two handguns.
   Petitioner sued, claiming that respondents violated the
Fourth Amendment when they entered his home and seized
him and his firearms without a warrant. The District Court
granted summary judgment to respondents, and the First
Circuit affirmed solely on the ground that the decision to
remove petitioner and his firearms from the premises fell
within a “community caretaking exception” to the warrant
requirement. 953 F. 3d 112, 121–123, 131 and nn. 5, 9
(2020). Citing this Court’s statement in Cady that police
officers often have noncriminal reasons to interact with mo-
torists on “public highways,” 413 U. S., at 441, the First Cir-
cuit extrapolated a freestanding community-caretaking ex-
ception that applies to both cars and homes. 953 F. 3d, at
124 (“Threats to individual and community safety are not
confined to the highways”). Accordingly, the First Circuit
saw no need to consider whether anyone had consented to
respondents’ actions; whether these actions were justified
by “exigent circumstances”; or whether any state law per-
mitted this kind of mental-health intervention. Id., at 122–
123. All that mattered was that respondents’ efforts to pro-
tect petitioner and those around him were “distinct from
‘the normal work of criminal investigation,’ ” fell “within the
realm of reason,” and generally tracked what the court
                   Cite as: 593 U. S. ____ (2021)               3

                       Opinion of the Court

viewed to be “sound police procedure.” Id., at 123–128, 132–
133. We granted certiorari. 592 U. S. ___ (2020).
                                 II
    The Fourth Amendment protects “[t]he right of the people
to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures.” The “ ‘very
core’ ” of this guarantee is “ ‘the right of a man to retreat into
his own home and there be free from unreasonable govern-
mental intrusion.’ ” Florida v. Jardines, 569 U. S. 1, 6
(2013).
    To be sure, the Fourth Amendment does not prohibit all
unwelcome intrusions “on private property,” ibid.—only
“unreasonable” ones. We have thus recognized a few per-
missible invasions of the home and its curtilage. Perhaps
most familiar, for example, are searches and seizures pur-
suant to a valid warrant. See Collins v. Virginia, 584 U. S.
___, ___–___ (2018) (slip op., at 5–6). We have also held that
law enforcement officers may enter private property with-
out a warrant when certain exigent circumstances exist, in-
cluding the need to “ ‘render emergency assistance to an in-
jured occupant or to protect an occupant from imminent
injury.’ ” Kentucky v. King, 563 U. S. 452, 460, 470 (2011);
see also Brigham City v. Stuart, 547 U. S. 398, 403–404
(2006) (listing other examples of exigent circumstances).
And, of course, officers may generally take actions that
“ ‘any private citizen might do’ ” without fear of liability.
E.g., Jardines, 569 U. S., at 8 (approaching a home and
knocking on the front door).
    The First Circuit’s “community caretaking” rule, how-
ever, goes beyond anything this Court has recognized. The
decision below assumed that respondents lacked a warrant
or consent, and it expressly disclaimed the possibility that
they were reacting to a crime. The court also declined to
consider whether any recognized exigent circumstances
were present because respondents had forfeited the point.
4                    CANIGLIA v. STROM

                      Opinion of the Court

Nor did it find that respondents’ actions were akin to what
a private citizen might have had authority to do if peti-
tioner’s wife had approached a neighbor for assistance in-
stead of the police.
   Neither the holding nor logic of Cady justified that ap-
proach. True, Cady also involved a warrantless search for
a firearm. But the location of that search was an im-
pounded vehicle—not a home—“ ‘a constitutional differ-
ence’ ” that the opinion repeatedly stressed. 413 U. S., at
439; see also id., at 440–442. In fact, Cady expressly con-
trasted its treatment of a vehicle already under police con-
trol with a search of a car “parked adjacent to the dwelling
place of the owner.” Id., at 446–448 (citing Coolidge v. New
Hampshire, 403 U. S. 443 (1971)).
   Cady’s unmistakable distinction between vehicles and
homes also places into proper context its reference to “com-
munity caretaking.” This quote comes from a portion of the
opinion explaining that the “frequency with which . . . vehi-
cle[s] can become disabled or involved in . . . accident[s] on
public highways” often requires police to perform noncrim-
inal “community caretaking functions,” such as providing
aid to motorists. 413 U. S., at 441. But, this recognition
that police officers perform many civic tasks in modern so-
ciety was just that—a recognition that these tasks exist,
and not an open-ended license to perform them anywhere.
                         *    *     *
    What is reasonable for vehicles is different from what is
reasonable for homes. Cady acknowledged as much, and
this Court has repeatedly “declined to expand the scope of
. . . exceptions to the warrant requirement to permit war-
rantless entry into the home.” Collins, 584 U. S., at ___ (slip
op., at 8). We thus vacate the judgment below and remand
for further proceedings consistent with this opinion.

                                              It is so ordered.
                 Cite as: 593 U. S. ____ (2021)            1

                   ROBERTS, C. J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 20–157
                         _________________


        EDWARD A. CANIGLIA, PETITIONER v.
            ROBERT F. STROM, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                        [May 17, 2021]

   CHIEF JUSTICE ROBERTS, with whom JUSTICE BREYER
joins, concurring.
   Fifteen years ago, this Court unanimously recognized
that “[t]he role of a peace officer includes preventing vio-
lence and restoring order, not simply rendering first aid to
casualties.” Brigham City v. Stuart, 547 U. S. 398, 406
(2006). A warrant to enter a home is not required, we ex-
plained, when there is a “need to assist persons who are se-
riously injured or threatened with such injury.” Id., at 403;
see also Michigan v. Fisher, 558 U. S. 45, 49 (2009) (per cu-
riam) (warrantless entry justified where “there was an ob-
jectively reasonable basis for believing that medical assis-
tance was needed, or persons were in danger” (internal
quotation marks omitted)). Nothing in today’s opinion is to
the contrary, and I join it on that basis.
                  Cite as: 593 U. S. ____ (2021)            1

                      ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–157
                          _________________


        EDWARD A. CANIGLIA, PETITIONER v.
            ROBERT F. STROM, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                         [May 17, 2021]

   JUSTICE ALITO, concurring.
   I join the opinion of the Court but write separately to ex-
plain my understanding of the Court’s holding and to high-
light some important questions that the Court does not de-
cide.
   1. The Court holds—and I entirely agree—that there is
no special Fourth Amendment rule for a broad category of
cases involving “community caretaking.” As I understand
the term, it describes the many police tasks that go beyond
criminal law enforcement. These tasks vary widely, and
there is no clear limit on how far they might extend in the
future. The category potentially includes any non-law-en-
forcement work that a community chooses to assign, and
because of the breadth of activities that may be described
as community caretaking, we should not assume that the
Fourth Amendment’s command of reasonableness applies
in the same way to everything that might be viewed as fall-
ing into this broad category.
   The Court’s decision in Cady v. Dombrowski, 413 U. S.
433 (1973), did not recognize any such “freestanding”
Fourth Amendment category. See ante, at 2, 4. The opinion
merely used the phrase “community caretaking” in passing.
413 U. S., at 441.
   2. While there is no overarching “community caretaking”
doctrine, it does not follow that all searches and seizures
2                        CANIGLIA v. STROM

                          ALITO, J., concurring

conducted for non-law-enforcement purposes must be ana-
lyzed under precisely the same Fourth Amendment rules
developed in criminal cases. Those rules may or may not be
appropriate for use in various non-criminal-law-enforce-
ment contexts. We do not decide that issue today.
   3. This case falls within one important category of cases
that could be viewed as involving community caretaking:
conducting a search or seizure for the purpose of preventing
a person from committing suicide. Assuming that peti-
tioner did not voluntarily consent to go with the officers for
a psychological assessment,1 he was seized and thus sub-
jected to a serious deprivation of liberty. But was this war-
rantless seizure “reasonable”? We have addressed the
standards required by due process for involuntary commit-
ment to a mental treatment facility, see Addington v. Texas,
441 U. S. 418, 427 (1979); see also O’Connor v. Donaldson,
422 U. S. 563, 574–576 (1975); Foucha v. Louisiana, 504
U. S. 71, 75–77, 83 (1992), but we have not addressed
Fourth Amendment restrictions on seizures like the one
that we must assume occurred here, i.e., a short-term sei-
zure conducted for the purpose of ascertaining whether a
person presents an imminent risk of suicide. Every State
has laws allowing emergency seizures for psychiatric treat-
ment, observation, or stabilization, but these laws vary in
many respects, including the categories of persons who may
request the emergency action, the reasons that can justify
the action, the necessity of a judicial proceeding, and the
nature of the proceeding.2 Mentioning these laws only in
passing, petitioner asked us to render a decision that could
——————
   1 The Court of Appeals assumed petitioner’s consent was not voluntary

because the police allegedly promised that they would not seize his guns
if he went for a psychological evaluation. 953 F. 3d 112, 121 (CA1 2020).
The Court does not decide whether this assumption was justified.
   2 See Brief for Petitioner 38–39, n. 4 (gathering state authorities); L.

Hedman et al., State Laws on Emergency Holds for Mental Health Sta-
bilization, 67 Psychiatric Servs. 579 (2016).
                  Cite as: 593 U. S. ____ (2021)            3

                      ALITO, J., concurring

call features of these laws into question. The Court appro-
priately refrains from doing so.
   4. This case also implicates another body of law that pe-
titioner glossed over: the so-called “red flag” laws that some
States are now enacting. These laws enable the police to
seize guns pursuant to a court order to prevent their use for
suicide or the infliction of harm on innocent persons. See,
e.g., Cal. Penal Code Ann. §§18125–18148 (West Cum.
Supp. 2021); Fla. Stat. §790.401(4) (Cum. Supp. 2021);
Mass. Gen. Laws Ann., ch. 140, §131T (2021). They typi-
cally specify the standard that must be met and the proce-
dures that must be followed before firearms may be seized.
Provisions of red flag laws may be challenged under the
Fourth Amendment, and those cases may come before us.
Our decision today does not address those issues.
   5. One additional category of cases should be noted: those
involving warrantless, nonconsensual searches of a home
for the purpose of ascertaining whether a resident is in ur-
gent need of medical attention and cannot summon help.
At oral argument, THE CHIEF JUSTICE posed a question
that highlighted this problem. He imagined a situation in
which neighbors of an elderly woman call the police and ex-
press concern because the woman had agreed to come over
for dinner at 6 p.m., but by 8 p.m., had not appeared or
called even though she was never late for anything. The
woman had not been seen leaving her home, and she was
not answering the phone. Nor could the neighbors reach
her relatives by phone. If the police entered the home with-
out a warrant to see if she needed help, would that violate
the Fourth Amendment? Tr. of Oral Arg. 6–8.
   Petitioner’s answer was that it would. Indeed, he argued,
even if 24 hours went by, the police still could not lawfully
enter without a warrant. If the situation remained un-
changed for several days, he suggested, the police might be
able to enter after obtaining “a warrant for a missing per-
son.” Id., at 9.
4                        CANIGLIA v. STROM

                          ALITO, J., concurring

  THE CHIEF JUSTICE’s question concerns an important
real-world problem. Today, more than ever, many people,
including many elderly persons, live alone.3 Many elderly
men and women fall in their homes,4 or become incapaci-
tated for other reasons, and unfortunately, there are many
cases in which such persons cannot call for assistance. In
those cases, the chances for a good recovery may fade with
each passing hour.5 So in THE CHIEF JUSTICE’s imaginary
case, if the elderly woman was seriously hurt or sick and
the police heeded petitioner’s suggestion about what the
Fourth Amendment demands, there is a fair chance she
would not be found alive. This imaginary woman may have
regarded her house as her castle, but it is doubtful that she
would have wanted it to be the place where she died alone
and in agony.
  Our current precedents do not address situations like
this. We have held that the police may enter a home with-
out a warrant when there are “exigent circumstances.”
Payton v. New York, 445 U. S. 573, 590 (1980). But circum-
stances are exigent only when there is not enough time to
get a warrant, see Missouri v. McNeely, 569 U. S. 141, 149
(2013); Michigan v. Tyler, 436 U. S. 499, 509 (1978), and
warrants are not typically granted for the purpose of check-
ing on a person’s medical condition. Perhaps States should
institute procedures for the issuance of such warrants, but
——————
   3 Dept. of Commerce, Bureau of Census, The Rise of Living Alone,

Fig. HH–4 (2020), https://www.census.gov/content/dam/Census/
library /visualizations/time-series/demo/families-and-households/hh-4.pdf;
Ortiz-Ospina, The Rise of Living Alone (Dec. 10, 2019), https://our-
worldindata.org/living-alone; Smith, Cities With the Most Adults Living
Alone (May 4, 2020), https://www.self.inc/blog/adults-living-alone.
   4 See B. Moreland, R. Kakara, & A. Henry, Trends in Nonfatal Falls

and Fall-Related Injuries Among Adults Aged ≥65 Years—United States,
2012–2018, 69 Morbidity and Mortality Weekly Rep. 875 (2020).
   5 See, e.g., J. Gurley, N. Lum, M. Sande, B. Lo, & M. Katz, Persons

Found in Their Homes Helpless or Dead, 334 New Eng. J. Med. 1710
(1996).
                Cite as: 593 U. S. ____ (2021)          5

                    ALITO, J., concurring

in the meantime, courts may be required to grapple with
the basic Fourth Amendment question of reasonableness.
   6. The three categories of cases discussed above are
simply illustrative. Searches and seizures conducted for
other non-law-enforcement purposes may arise and may
present their own Fourth Amendment issues. Today’s de-
cision does not settle those questions.
                         *    *       *
  In sum, the Court properly rejects the broad “community
caretaking” theory on which the decision below was based.
The Court’s decision goes no further, and on that under-
standing, I join the opinion in full.
                  Cite as: 593 U. S. ____ (2021)             1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–157
                          _________________


        EDWARD A. CANIGLIA, PETITIONER v.
            ROBERT F. STROM, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
             APPEALS FOR THE FIRST CIRCUIT
                         [May 17, 2021]

   JUSTICE KAVANAUGH, concurring.
   I join the Court’s opinion in full. I write separately to
underscore and elaborate on THE CHIEF JUSTICE’s point
that the Court’s decision does not prevent police officers
from taking reasonable steps to assist those who are inside
a home and in need of aid. See ante, at 1 (ROBERTS, C. J.,
concurring). For example, as I will explain, police officers
may enter a home without a warrant in circumstances
where they are reasonably trying to prevent a potential su-
icide or to help an elderly person who has been out of con-
tact and may have fallen and suffered a serious injury.
   Ratified in 1791 and made applicable to the States in
1868, the Fourth Amendment protects the “right of the peo-
ple to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures.” As the con-
stitutional text establishes, the “ultimate touchstone of the
Fourth Amendment is reasonableness.” Riley v. California,
573 U. S. 373, 381 (2014) (internal quotation marks omit-
ted). The Court has said that a warrant supported by prob-
able cause is ordinarily required for law enforcement offic-
ers to enter a home. See U. S. Const., Amdt. 4. But drawing
on common-law analogies and a commonsense appraisal of
what is “reasonable,” the Court has recognized various sit-
uations where a warrant is not required. For example, the
exigent circumstances doctrine allows officers to enter a
2                    CANIGLIA v. STROM

                   KAVANAUGH, J., concurring

home without a warrant in certain situations, including: to
fight a fire and investigate its cause; to prevent the immi-
nent destruction of evidence; to engage in hot pursuit of a
fleeing felon or prevent a suspect’s escape; to address a
threat to the safety of law enforcement officers or the gen-
eral public; to render emergency assistance to an injured
occupant; or to protect an occupant who is threatened with
serious injury. See Mitchell v. Wisconsin, 588 U. S. ___, ___
(2019) (plurality opinion) (slip op., at 6); City and County of
San Francisco v. Sheehan, 575 U. S. 600, 612 (2015); Ken-
tucky v. King, 563 U. S. 452, 460, 462 (2011); Michigan v.
Fisher, 558 U. S. 45, 47 (2009) (per curiam); Brigham City
v. Stuart, 547 U. S. 398, 403 (2006); Minnesota v. Olson, 495
U. S. 91, 100 (1990); Michigan v. Clifford, 464 U. S. 287,
293, and n. 4 (1984) (plurality opinion); Mincey v. Arizona,
437 U. S. 385, 392–394 (1978); Michigan v. Tyler, 436 U. S.
499, 509–510 (1978); United States v. Santana, 427 U. S.
38, 42–43 (1976); Warden, Md. Penitentiary v. Hayden, 387
U. S. 294, 298–299 (1967); Ker v. California, 374 U. S. 23,
40–41 (1963) (plurality opinion).
   Over the years, many courts, like the First Circuit in this
case, have relied on what they have labeled a “community
caretaking” doctrine to allow warrantless entries into the
home for a non-investigatory purpose, such as to prevent a
suicide or to conduct a welfare check on an older individual
who has been out of contact. But as the Court today ex-
plains, any such standalone community caretaking doctrine
was primarily devised for searches of cars, not homes. Ante,
at 3–4; see Cady v. Dombrowski, 413 U. S. 433, 447–448
(1973).
   That said, this Fourth Amendment issue is more labeling
than substance. The Court’s Fourth Amendment case law
already recognizes the exigent circumstances doctrine,
which allows an officer to enter a home without a warrant
if the “exigencies of the situation make the needs of law en-
                  Cite as: 593 U. S. ____ (2021)             3

                   KAVANAUGH, J., concurring

forcement so compelling that the warrantless search is ob-
jectively reasonable under the Fourth Amendment.”
Brigham City, 547 U. S., at 403 (internal quotation marks
omitted); see also ante, at 3. As relevant here, one such rec-
ognized “exigency” is the “need to assist persons who are
seriously injured or threatened with such injury.” Brigham
City, 547 U. S., at 403; see also ante, at 1 (ROBERTS, C. J.,
concurring). The Fourth Amendment allows officers to en-
ter a home if they have “an objectively reasonable basis for
believing” that such help is needed, and if the officers’ ac-
tions inside the home are reasonable under the circum-
stances. Brigham City, 547 U. S., at 406; see also Michigan
v. Fisher, 558 U. S., at 47–48.
   This case does not require us to explore all the contours
of the exigent circumstances doctrine as applied to emer-
gency-aid situations because the officers here disclaimed re-
liance on that doctrine. But to avoid any confusion going
forward, I think it important to briefly describe how the doc-
trine applies to some heartland emergency-aid situations.
   As Chief Judge Livingston has cogently explained, alt-
hough this doctrinal area does not draw much attention
from courts or scholars, “municipal police spend a good deal
of time responding to calls about missing persons, sick
neighbors, and premises left open at night.” Livingston, Po-
lice, Community Caretaking, and the Fourth Amendment,
1998 U. Chi. Leg. Forum 261, 263 (1998). And as she aptly
noted, “the responsibility of police officers to search for
missing persons, to mediate disputes, and to aid the ill or
injured has never been the subject of serious debate; nor
has” the “responsibility of police to provide services in an
emergency.” Id., at 302.
   Consistent with that reality, the Court’s exigency prece-
dents, as I read them, permit warrantless entries when po-
lice officers have an objectively reasonable basis to believe
that there is a current, ongoing crisis for which it is reason-
4                       CANIGLIA v. STROM

                      KAVANAUGH, J., concurring

able to act now. See, e.g., Sheehan, 575 U. S., at 612; Mich-
igan v. Fisher, 558 U. S., at 48–49; Brigham City, 547 U. S.,
at 406–407. The officers do not need to show that the harm
has already occurred or is mere moments away, because
knowing that will often be difficult if not impossible in cases
involving, for example, a person who is currently suicidal or
an elderly person who has been out of contact and may have
fallen. If someone is at risk of serious harm and it is rea-
sonable for officers to intervene now, that is enough for the
officers to enter.
   A few (non-exhaustive) examples illustrate the point.
   Suppose that a woman calls a healthcare hotline or 911
and says that she is contemplating suicide, that she has
firearms in her home, and that she might as well die. The
operator alerts the police, and two officers respond by driv-
ing to the woman’s home. They knock on the door but do
not receive a response. May the officers enter the home? Of
course.
   The exigent circumstances doctrine applies because the
officers have an “objectively reasonable basis” for believing
that an occupant is “seriously injured or threatened with
such injury.” Id., at 400, 403; cf. Sheehan, 575 U. S., at 612
(officers could enter the room of a mentally ill person who
had locked herself inside with a knife). After all, a suicidal
individual in such a scenario could kill herself at any mo-
ment. The Fourth Amendment does not require officers to
stand idly outside as the suicide takes place.1
   Consider another example. Suppose that an elderly man
is uncharacteristically absent from Sunday church services
——————
   1 In 2019 in the United States, 47,511 people committed suicide. That

number is more than double the number of annual homicides. See Dept.
of Health and Human Servs., Centers for Disease Control and Preven-
tion, D. Stone, C. Jones, & K. Mack, Changes in Suicide Rates––United
States, 2018–2019, 70 Morbidity and Mortality Weekly Rep. 261, 263
(2021) (MMWR); Dept. of Justice, Federal Bureau of Investigation, Uni-
form Crime Report, Crime in the United States, 2019, p. 2 (2020).
                      Cite as: 593 U. S. ____ (2021)                     5

                       KAVANAUGH, J., concurring

and repeatedly fails to answer his phone throughout the
day and night. A concerned relative calls the police and
asks the officers to perform a wellness check. Two officers
drive to the man’s home. They knock but receive no re-
sponse. May the officers enter the home? Of course.
   Again, the officers have an “objectively reasonable basis”
for believing that an occupant is “seriously injured or
threatened with such injury.” Brigham City, 547 U. S., at
400, 403. Among other possibilities, the elderly man may
have fallen and hurt himself, a common cause of death or
serious injury for older individuals. The Fourth Amend-
ment does not prevent the officers from entering the home
and checking on the man’s well-being.2
   To be sure, courts, police departments, and police officers
alike must take care that officers’ actions in those kinds of
cases are reasonable under the circumstances. But both of
those examples and others as well, such as cases involving
unattended young children inside a home, illustrate the
kinds of warrantless entries that are perfectly constitu-
tional under the exigent circumstances doctrine, in my
view.
   With those observations, I join the Court’s opinion in full.




——————
  2 In 2018 in the United States, approximately 32,000 older adults died

from falls. Falls are also the leading cause of injury for older adults. B.
Moreland, R. Kakara, & A. Henry, Trends in Nonfatal Falls and Fall-
Related Injuries Among Adults Aged ≥ 65 Years––United States, 2012–
2018, 69 MMWR 875 (2020).